                                          Case 4:20-cv-00471-HSG Document 29 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICKEY PAUL MURRAY,                              Case No. 20-cv-00471-HSG
                                                      Plaintiff,
                                   8
                                                                                          JUDGMENT
                                                v.
                                   9

                                  10     J. LOZANO,
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13         The petition for writ of habeas corpus is denied.

                                  14         IT IS SO ORDERED.

                                  15   Dated: August 25, 2021

                                  16

                                  17
                                                                                                 HAYWOOD S. GILLIAM, JR.
                                  18                                                             United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
